DETAILED ACTION

Notice of Pre-AIA  or AIA  Status

1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 

Notice to Applicant

2.    The following is an Allowance for Application number 14638637 in response to Applicant's filing of a Request for Continued Examination on 11/27/2020. 
Applicant amended Claims 1, 3-5, 8, 9, 11,13-15, 18, 19, 21, 22, 25  and 26, canceled Claims 6, 7, 16, 17 and 25-26, and added new Claims 27-30. Claims 2, 12, 23, and 24 were previously canceled. 
Claims 1, 3-5, 8-11, 13-15, 18-22 and 25-30 are currently pending.
A subsequent interview was held with Anthony Marino, Esq., (Reg. No. 76,517) on 03/25/2021.



CONTINUED EXAMINATION UNDER 37 CFR 1.114

3.    A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection. Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114. 
Applicant's submission filed on November 27, 2020 has been entered with subsequent Examiner's amendments as below.



EXAMINER’S AMENDMENT

4.    An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in a telephone interview with Anthony Marino, Esq., (Reg. No. 76,517) on 03/25/2021, followed by email confirmation on 03/26/2021.

AMENDMENTS TO THE CLAIMS
The claims are amended as follows:
 1. (Currently Amended) A method implemented via execution of computing instructions configured to run at one or more processors and configured to be stored at non-transitory computer-readable media, the method comprising:
receiving, via execution of the computing instructions, a feature matrix including feature information for a plurality of stock keeping units (SKUs), each row of the feature matrix containing information about a respective one of the plurality of SKUs and the feature information comprising a respective description of a respective product represented by the respective one of the plurality of SKUs;
storing, via execution of the computing instructions, the feature matrix in the non-transitory computer-readable media;
receiving, via execution of the computing instructions, a sales matrix including sales information for the plurality of SKUs, each row of the sales matrix 
storing, via execution of the computing instructions, the sales matrix in the non-transitory computer-readable media;
creating, via execution of the computing instructions, a training matrix of the sales matrix;
dividing, via execution of the computing instructions, the feature matrix, as stored in the non-transitory computer-readable media, into a training subset of the feature matrix and a predictive subset of the feature matrix, based on the sales matrix;
decomposing the training subset of the feature matrix, via execution of the computing instructions, into a scores matrix, wherein decomposing the training subset of the feature matrix comprises using a set of equations comprising:

    PNG
    media_image1.png
    35
    282
    media_image1.png
    Greyscale
, where:

    PNG
    media_image2.png
    25
    201
    media_image2.png
    Greyscale
;

    PNG
    media_image3.png
    25
    127
    media_image3.png
    Greyscale
;

    PNG
    media_image4.png
    35
    12
    media_image4.png
    Greyscale
 comprises the training subset of the feature matrix;

    PNG
    media_image5.png
    35
    13
    media_image5.png
    Greyscale
 comprises the training matrix of the sales matrix; and

    PNG
    media_image6.png
    35
    14
    media_image6.png
    Greyscale
 comprises a maximum variance;
performing, via execution of the computing instructions, a partial least squares regression on the scores matrix to find at least one respective weight for at least one respective feature in the feature information in the scores matrix of the training subset of the feature matrix, wherein: 
represents a relative importance of the at least one respective feature; and
the partial least squares regression operates as a function of (1) the training subset of the feature matrix, (2) the training matrix of the sales matrix, and (3) [[a]] the maximum variance;
choosing, via execution of the computing instructions, one or more weights of the at least one respective weight for the at least one respective feature, the one or more weights created using:
a respective feature of the at least one respective feature having a maximized correlation with entries in the sales matrix;
storing, via execution of the computing instructions, the one or more weights of the at least one respective weight in the non-transitory computer-readable media;
using, via execution of the computing instructions, the one or more weights of the at least one respective weight of the training subset of the feature matrix, as stored in the non-transitory computer-readable media, to create sales predictions for groups of similar SKUs of the plurality of SKUs that are located in the predictive subset of the feature matrix; and
automatically ordering, via execution of the computing instructions, inventory based on the sales predictions of the plurality of SKUs that are located in the predictive subset of the feature matrix.

2. (Canceled) 

3. (Previously Presented) The method of claim 1 wherein:

for each row in the sales matrix, marking [[the]] a row of the sales matrix when there are greater than a threshold number of non-zero sales data for the row of the sales matrix; and
creating the training matrix from all marked rows of the sales matrix; and
dividing the feature matrix, as stored in the non-transitory computer-readable media, into the training subset of the feature matrix and the predictive subset of the feature matrix, based on the sales matrix, comprises:
creating the training subset of the feature matrix by:
matching at least one SKU of the training matrix with a row in the feature matrix; and
placing the at least one SKU, as matched, in the training subset of the feature matrix; and
creating the predictive subset of the feature matrix by placing each SKU in the feature matrix that is not in the training subset of the feature matrix into the predictive subset of the feature matrix. 

4. (Previously Presented) The method of claim 1 wherein:
decomposing the training subset of the feature matrix into the scores matrix comprises:
decomposing the training subset of the feature matrix into the scores matrix and a loading matrix; 
the scores matrix is configured to have a maximized variance; and


5. (Currently Amended) The method of claim 1 wherein:
the scores matrix is 

6-7. (Canceled) 

8. (Previously Presented) The method of claim 1 wherein:
using the one or more weights of the at least one respective weight of the training subset of the feature matrix, as stored in the non-transitory computer-readable media, to create the sales predictions for the groups of the similar SKUs of the plurality of SKUs that are located in the predictive subset of the feature matrix comprises:
using the one or more weights of the at least one respective weight of the training subset of the feature matrix, as stored in the non-transitory computer-readable media, to determine the one or more weights of the at least one respective weight for the predictive subset of the feature matrix;
using the one or more weights of the at least one respective weight for the predictive subset of the feature matrix, as stored in the non-transitory computer-readable media, to find the similar SKUs in the training subset of the feature matrix; and


9. (Previously Presented) The method of claim 1 wherein:
receiving the feature matrix comprises:
receiving data regarding the plurality of SKUs;
placing a respective unique identifier for each SKU of the feature matrix in the rows of the feature matrix; and
placing semantic information corresponding to each SKU of the feature matrix in columns of the feature matrix; and
receiving the sales matrix comprises:
receiving data regarding the plurality of SKUs;
placing a respective unique identifier for each SKU of the sales matrix in the rows of the sales matrix; and
placing sales information corresponding to each SKU of the sales matrix in columns of the sales matrix.

10. (Previously Presented) The method of claim 9 wherein:
each row in the feature matrix has a corresponding row in the sales matrix.

11. (Currently Amended) A system comprising:
a user input device;

one or more processors; and
computer readable media storing computing instructions configured to run on the one or more processors and perform:
receiving, via execution of the computing instructions, a feature matrix including feature information for a plurality of stock keeping units (SKUs), each row of the feature matrix containing information about a respective one of the plurality of SKUs and the feature information comprising a respective description of a respective product represented by the respective one of the plurality of SKUs;
storing, via execution of the computing instructions, the feature matrix in the non-transitory computer-readable media;
receiving, via execution of the computing instructions, a sales matrix including sales information for the plurality of SKUs, each row of the sales matrix containing respective sale information about the respective one of the plurality of SKUs;
storing, via execution of the computing instructions, the sales matrix in the non-transitory computer-readable media;
creating, via execution of the computing instructions, a training matrix of the sales matrix;
dividing, via execution of the computing instructions, the feature matrix, as stored in the non-transitory computer-readable media, into a training subset of the feature matrix and a predictive subset of the feature matrix, based on the sales matrix;
, via execution of the computing instructions, into a scores matrix, wherein decomposing the training subset of the feature matrix comprises using a set of equations comprising:

    PNG
    media_image1.png
    35
    282
    media_image1.png
    Greyscale
, where:

    PNG
    media_image2.png
    25
    201
    media_image2.png
    Greyscale
;

    PNG
    media_image3.png
    25
    127
    media_image3.png
    Greyscale
;

    PNG
    media_image4.png
    35
    12
    media_image4.png
    Greyscale
 comprises the training subset of the feature matrix;

    PNG
    media_image5.png
    35
    13
    media_image5.png
    Greyscale
 comprises the training matrix of the sales matrix; and

    PNG
    media_image6.png
    35
    14
    media_image6.png
    Greyscale
 comprises a maximum variance;
performing, via execution of the computing instructions, a partial least squares regression on the scores matrix to find at least one respective weight for at least one respective feature in the feature information in the scores matrix of the training subset of the feature matrix, wherein: 
the at least one respective weight represents a relative importance of the at least one respective feature; and
the partial least squares regression operates as a function of (1) the training subset of the feature matrix, (2) the training matrix of the sales matrix, and (3) [[a]] the maximum variance;
choosing, via execution of the computing instructions, one or more weights of the at least one respective weight for the at least one respective feature, the one or more weights created using:  

storing, via execution of the computing instructions, the one or more weights of the at least one respective weight in the non-transitory computer-readable media;
using, via execution of the computing instructions, the one or more weights of the at least one respective weight of the training subset of the feature matrix, as stored in the non-transitory computer-readable media, to create sales predictions for groups of similar SKUs of the plurality of SKUs that are located in the predictive subset of the feature matrix; and
automatically ordering, via execution of the computing instructions, inventory based on the sales predictions of the plurality of SKUs that are located in the predictive subset of the feature matrix.

12. (Canceled) 

13. (Currently Amended) The system of claim 11 wherein:
creating the training matrix of the sales matrix comprises:
for each row in the sales matrix, marking [[the]] a row of the sales matrix when there are greater than a threshold number of non-zero sales data for the row of the sales matrix; and
creating the training matrix from all marked rows of the sales matrix; and
dividing the feature matrix, as stored in the non-transitory computer readable media, into the training subset of the feature matrix and the predictive subset of the feature matrix, based on the sales matrix, comprises:

matching at least one SKU of the training matrix with a row in the feature matrix; and 
placing the at least one SKU, as matched, in the training subset of the feature matrix; and
creating the predictive subset of the feature matrix by placing each SKU in the feature matrix that is not in the training subset of the feature matrix into the predictive subset of the feature matrix. 

14. (Previously Presented) The system of claim 11 wherein:
decomposing the training subset of the feature matrix into the scores matrix comprises:
decomposing the training subset of the feature matrix into the scores matrix and a loading matrix; 
the scores matrix is configured to have a maximized variance; and
the scores matrix comprises the at least one respective weight for the at least one respective feature in the feature information in the training subset of the feature matrix.

15. (Currently Amended) The system of claim 11 wherein:
the scores matrix is 



18. (Previously Presented) The system of claim 11 wherein:
using the one or more weights of the at least one respective weight of the training subset of the feature matrix, as stored in the non-transitory computer-readable media, to create the sales predictions for the groups of the similar SKUs of the plurality of SKUs that are located in the predictive subset of the feature matrix comprises:
using the one or more weights of the at least one respective weight of the training subset of the feature matrix, as stored in the non-transitory computer-readable media, to determine the one or more weights of the at least one respective weight for the predictive subset of the feature matrix;
using the one or more weights of the at least one respective weight for the predictive subset of the feature matrix, as stored in the non-transitory computer-readable media, to find the similar SKUs in the training subset of the feature matrix; and
using sales data from the sales matrix for the similar SKUs to predict sales of the similar SKUs. 

19. (Previously Presented) The system of claim 11 wherein:
receiving the feature matrix comprises:
receiving data regarding the plurality of SKUs;
placing a respective unique identifier for each SKU of the feature matrix in the rows of the feature matrix; and

receiving the sales matrix comprises:
receiving data regarding the plurality of SKUs;
placing a respective unique identifier for each SKU of the sales matrix in the rows of the sales matrix; and
placing sales information corresponding to each SKU of the sales matrix in columns of the sales matrix.

20. (Previously Presented) The system of claim 19 wherein:
each row in the feature matrix has a corresponding row in the sales matrix.

21. (Currently Amended) The method of claim 3, wherein:
the training subset of the feature matrix comprises the feature information for at least one SKU of the plurality of SKUs having greater than the threshold number of non-zero sales data; and
the predictive subset of the feature matrix comprises the feature information for at least one SKU of the plurality of SKUs having less than the threshold number of non-zero sales data.

22. (Currently Amended) The system of claim 13, wherein:

the predictive subset of the feature matrix comprises the feature information for at least one SKU of the plurality of SKUs having less than the threshold number of non-zero sales data.

23-26. (Cancelled) 

27. (Previously Presented) The method of claim 1, wherein the groups of the similar SKUs of the plurality of SKUs located in the predictive subset of the feature matrix comprise SKUs having no previous sales information.

28. (Previously Presented) The method of claim 1, wherein the sales predictions are created for gaps in the respective sale information for the groups of the similar SKUs of the plurality of SKUs located in the predictive subset of the feature matrix.

29. (Previously Presented) The system of claim 11, wherein the groups of the similar SKUs of the plurality of SKUs located in the predictive subset of the feature matrix comprise SKUs having no previous sales information.

30. (Previously Presented) The system of claim 11, wherein the sales predictions are created for gaps in the respective sale information for the groups of the similar SKUs of the plurality of SKUs located in the predictive subset of the feature matrix.

32. (New) The method of claim 1, wherein the respective sale information about the respective one of the plurality of SKUs comprises a ranked vector.

33. (New) The system of claim 11, wherein the respective sale information about the respective one of the plurality of SKUs comprises a ranked vector.




REASONS FOR ALLOWANCE

5.    Claims 1, 3-5, 8-11, 13-15, 18-22 and 27-33, as amended herein, are allowed.

6.    The prior rejections under 35 U.S.C. 103 are removed in light of Examiner's Amendment, as confirmed by Applicant on 03/26/2021, which rolled up previously allowable dependent Claims 25 and 26 into independent Claims 1 and 11. Examiner's search did not locate prior art that, in combination, teaches each and every limitation of amended independent Claims 1 and 11 as presented above in this Office Action.

7.    With regard to 35 U.S.C. 101, the rejection is removed because the amended Claims, as presented above in this Office Action, integrate the abstract idea (judicial exception) into a practical application of the abstract idea at step 2A, Prong 2 of the analysis under the 2019 PEG. Applicant’s arguments filed 11/27/2020, especially at pages 23 and 25, are found persuasive in light of the Claim amendments noted above. 
Further, Examiner agreed with Applicant's argument, presented during the interview on 03/25/2021, that a person of ordinary skill in the art would readily understand that  the amended claim language clearly incorporates machine training to automatically order inventory (as supported by Figure 5 and paragraph 78 of the published specification).

8.    Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.


CONCLUSION

9.	The prior art made of record is considered pertinent to applicant’s disclosure.
Natarajan et al. (US Patent Application Publication 2013/0036082 A1) describes a method and system for multiple imputation of missing data elements in retail data sets used for modeling and decision-support applications based on the multi-dimensional, tensor structure of the data sets.
Wu et al. (US Patent Application Publication 2011/0004509 A1) describes a method and system for predicting sales of item listings on a network-based system.
Liu et al., "A New Approach to Hierarchical Clustering Using Partial Least Squares", 2006 International Conference on Machine Learning and Cybernetics, pp. 1125-1131, published: Aug. 2006.

10.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to SARJIT S BAINS whose telephone number is 571 270 0317. The examiner can normally be reached on Monday-Friday from 9:00 am to 5:30 pm. 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, RUTAO WU, can be reached on (571) 272-6045. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300. 
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR.
Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://portal.uspto.gov/external/portal. 
If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/SARJIT S BAINS/Examiner, Art Unit 3623                                                                                                                                                                                                        /RUTAO WU/Supervisory Patent Examiner, Art Unit 3623